         Case 2:20-mj-06108-DUTY Document 3 Filed 12/17/20 Page 1 of 1 Page ID #:3


                                                                                                                  ,_
                                                                                                                  .
                                                                                                                  .        ~
 AO 442 (Rev. 11/11) Arrest Wart~t                                                                                         t~rr

                                     UTIITED STATES DISTRICT COURT                                              ~,~.                      ~-
                                                                                                                 -,-=- =   3
                                                             for the
                                                                                                                ``'        ..
                                                      District ofColumbia            Q

                    United States ofAmerica
                                ~.                             ~       Case: 1:20-cr-00278
                         Kei~ Berman
                                                               j~      Assigned to: Judge Trevor N. McFadden
                                                                       Assigned Date: 12115/2020
                                                               ~       Descrip#ion: INDICTMENT(B)



 To:      Any authorized law enforcement officer
                                                   ARREST WARRANT                             ~ Q~~ o ~ ~*
                                                                                                                                  o
          YOU ARE COMMANDED to arrest and brink before a United States magistrate judge without unnecessary delay
(~wixe ojpersar to be     Keith Berman                                                                                                _
who is acc~ad ofan offense or violation based on the following document filed with the court:

~ Indictment             O Superseding Indictment     O Information       O Supersedirg Information             O Complaint
 O Probation Violation Petition        O Supervised Release Violation Petition       O Violation Notice O Order ofthe Court
 This offense is briefly dasati'bed as follows:
  15 U.S.C.§§ 78j8788;17 C.F.R.§240.10b5(secu~illes fraud);
  18 U.S.C.§§ 1001 (false statement)




                                                                                 -                  Zia M.Faruqui
                                                                                     ~              2020.12.1516:5226
 Date:        12/15/2020                                                    ~
                                                                                                    -05'00'
                                                                             _~_-_lssrb~g o,~~eerisegrt~are

City and state:      Washington, DC                                  Zia M. Faruqui, United States Magistrate Judge
                                                                                         Premed aaa~e ad Urk          +^


                                                            Return
         This warrant was rxeived on (dore~                         and the person was arnestod a~(mac!
 (cfry and sleie)



                                                                                     ArnsGrogoJJlar'srt~wr



                                                                                         PrJe~d name ~d rf~/e
